Exhibit 10.1

 



Insider Letter Acknowledgement and Agreement

 

Reference is made to the letter agreement delivered to Spartan Energy
Acquisition Corp., a Delaware corporation (the “Company”), dated August 9, 2018
and attached hereto as Exhibit A (the “Insider Letter”). In exchange for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned acknowledges and agrees as follows: (i) she is an
Insider (as such term is defined in the Insider Letter) for the purposes of the
Insider Letter and (ii) to be bound by the terms of the Insider Letter as they
relate to directors and Insiders (as such term is defined in the Insider Letter)
of the Company.

 

This acknowledgement and agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to such
state’s principles of conflicts of law that would cause the laws of any other
jurisdiction to apply.

 

Agreed and acknowledged this 7th day of April 2020.

 



  DIRECTOR           /s/ Jan C. Wilson  

Jan C. Wilson



 

 

Acknowledged and Agreed:

 

  spartan Energy Acquisition Corp.  

 

 

    By: /s/ Geoffrey Strong   Name:   Geoffrey Strong   Title: Chief Executive
Officer  

 

 

 

 

 



 

Exhibit A – Insider Letter

 

[IPO Letter Agreement to be attached]

 



 

August 9, 2018

 

Spartan Energy Acquisition Corp.
9 West 57th Street, 43rd Floor
New York, NY 10019

 

Re:Initial Public Offering

 


Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Spartan Energy Acquisition Corp., a Delaware corporation (the
“Company”), and Citigroup Global Markets Inc. and Credit Suisse Securities (USA)
LLC, as representatives (the “Representatives”) of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 55,200,000 of the Company’s units (including up to
7,200,000 units which may be purchased to cover over-allotments, if any) (the
“Units”), each comprised of one share of the Company’s Class A common stock, par
value $0.0001 per share (the “Class A Common Stock”), and one-third of one
warrant (each whole warrant, a “Warrant”). Each Warrant entitles the holder
thereof to purchase one share of the Class A Common Stock at a price of $11.50
per share, subject to adjustment. The Units shall be sold in the Public Offering
pursuant to the registration statement on Form S-1 No. 333-226274 and prospectus
(the “Prospectus”) filed by the Company with the Securities and Exchange
Commission (the “Commission”) and the Company shall apply to have the Units
listed on the New York Stock Exchange. Certain capitalized terms used herein are
defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Spartan Energy Acquisition Sponsor LLC, a Delaware limited
liability company (the “Sponsor”), and each of the undersigned individuals, each
of whom is a member of the Company’s board of directors and/or management team
(each an “Insider” and, collectively, the “Insiders”), hereby agree with the
Company as follows:

 

1. The Sponsor and each Insider agree that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall vote all Founder Shares and
any shares acquired by it, him or her in the Public Offering or the secondary
public market in favor of such proposed Business Combination.

 

2. The Sponsor and each Insider hereby agree that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s stockholders
in accordance with the Company’s amended and restated certificate of
incorporation, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Class A Common Stock sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest not
previously released to the Company to pay its franchise and income taxes (less
up to $100,000 of interest to pay dissolution expenses), divided by the number
of then outstanding Offering Shares, which redemption will completely extinguish
Public Stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), subject to applicable law, and (iii)
as promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Sponsor and the Insiders agree to not
propose any amendment to the Company’s amended and restated certificate of
incorporation that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination within 24 months from the closing of the Public
Offering, unless the Company provides its Public Stockholders with the
opportunity to redeem their Offering Shares upon approval of any such amendment
at a per share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account including interest earned on the funds held in the
Trust Account and not previously released to the Company to pay its franchise
and income taxes, divided by the number of then outstanding Offering Shares.

 



 

 

  

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares. The Sponsor and each Insider hereby
further waives, with respect to any shares of the Common Stock held by it, him
or her, any redemption rights it, he or she may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a stockholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
shares of the Common Stock and in connection with a stockholder vote to amend
the Company’s amended and restated certificate of incorporation in a manner that
would affect the substance or timing of the Company’s obligation to redeem 100%
of the Company’s public shares if the Company has not consummated a Business
Combination within 24 months from the closing of the Public Offering (although
the Sponsor, the Insiders and their respective affiliates shall be entitled to
redemption and liquidation rights with respect to any shares of the Common Stock
(other than the Founder Shares) it or they hold if the Company fails to
consummate a Business Combination within 24 months from the date of the closing
of the Public Offering or such later date as may be specified in an amendment to
the Company’s Amended and Restated Certificate of Incorporation).

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not,
without the prior written consent of the Representatives, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder, any Units, shares of Class A Common Stock,
shares of the Company’s Class B common stock, par value $0.0001 per share (the
“Class B Common Stock” and, together with the Class A Common Stock, the “Common
Stock”), Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him, her or it, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any Units, shares of
Common Stock, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Class A Common Stock owned by him,
her or it, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii). If the undersigned is an
officer or director of the Company, the undersigned further agrees that the
forgoing restrictions shall be equally applicable to any issuer-directed Units
that the undersigned may purchase in the Public Offering. Each of the Insiders
and the Sponsor acknowledges and agrees that, prior to the effective date of any
release or waiver, of the restrictions set forth in this paragraph 3 or
paragraph 7 below, the Company shall announce the impending release or waiver by
press release through a major news service at least two business days before the
effective date of the release or waiver. Any release or waiver granted shall
only be effective two business days after the publication date of such press
release. The provisions of this paragraph will not apply if (i) the release or
waiver is effected solely to permit a transfer of securities that is not for
consideration and (ii) the transferee has agreed in writing to be bound by the
same terms described in this Letter Agreement to the extent and for the duration
that such terms remain in effect at the time of the transfer.

 

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any officer, member or manager of
the Sponsor) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party (other than the Company’s
independent public accountants) for services rendered or products sold to the
Company or (ii) a prospective target business with which the Company has entered
into a letter of intent, confidentiality or other similar agreement or business
combination agreement (a “Target”); provided, however, that such indemnification
of the Company by the Sponsor shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered (other than the
Company’s independent public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below the
lesser of (i) $10.00 per share of the Offering Shares and (ii) the actual amount
per share of the Offering Shares held in the Trust Account due to reductions in
the value of the trust assets as of the date of the liquidation of the Trust
Account, in each case including interest earned on the funds held in the Trust
Account and not previously released to the Company to pay its franchise and
income taxes, less franchise and income taxes payable, except as to any claims
by a third party or Target that executed an agreement waiving claims against and
all rights to seek access to the Trust Account whether or not such agreement is
enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Sponsor shall not be responsible for
any liability as a result of any such third party claims. Notwithstanding any of
the foregoing, such indemnification of the Company by the Sponsor shall not
apply as to any claims under the Company’s obligation to indemnify the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. The Sponsor shall have the right to defend
against any such claim with counsel of its choice reasonably satisfactory to the
Company if, within 15 days following written receipt of notice of the claim to
the Sponsor, the Sponsor notifies the Company in writing that it shall undertake
such defense.

 



 2 

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 7,200,000 Units (as described in the
Prospectus), the Sponsor agrees, upon the expiration or waiver of such option,
to forfeit, for cancellation at no cost, a number of Founder Shares equal to
1,800,000 multiplied by a fraction, (i) the numerator of which is 7,200,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 7,200,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the Founder Shares will represent
20.0% of the Company’s issued and outstanding shares of Common Stock after the
Public Offering. The Sponsor further agrees that to the extent that (a) the size
of the Public Offering is increased or decreased and (b) the Sponsor has either
purchased or sold shares of Common Stock or an adjustment to the number of
Founder Shares has been effected by way of a stock split, stock dividend,
reverse stock split, contribution back to capital or otherwise, in each case in
connection with such increase or decrease in the size of the Public Offering,
then (A) the references to 7,200,000 in the numerator and denominator of the
formula in the first sentence of this paragraph shall be changed to a number
equal to 15.0% of the number of Class A Common Shares included in the Units
issued in the Public Offering and (B) the reference to 1,800,000 in the formula
set forth in the first sentence of this paragraph shall be adjusted to such
number of Founder Shares that the Sponsor would have to collectively return to
the Company in order for all holders of Founder Shares to hold an aggregate of
20.0% of the Company’s issued and outstanding shares of Common Stock after the
Public Offering.

 

6. (a) The Sponsor and each Insider hereby agree not to participate in the
formation of, or become an officer or director of, any other blank check company
until the Company has entered into a definitive agreement with respect to a
Business Combination or the Company has failed to complete a Business
Combination within 24 months after the closing of the Public Offering.

 

(b) Each of the Sponsor and each Insider hereby agrees and acknowledges that:
(i) each of the Underwriters and the Company would be irreparably injured in the
event of a breach by such Sponsor or Insider of his, her or its obligations
under paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b) and 7(d) of this Letter
Agreement, (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7. (a) Subject to the exceptions set forth herein, the Sponsor and each Insider
agree not to transfer, assign or sell any Founder Shares held by it, him or her
until one year after the date of the consummation of a Business Combination or
earlier if, subsequent to a Business Combination, (i) the last reported sale
price of the Class A Common Stock equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the consummation of a Business Combination or
(ii) the Company consummates a subsequent liquidation, merger, stock exchange or
other similar transaction which results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property (the “Lock-up”).

 



 3 

 

 

(b) Subject to the exceptions set forth herein, the Sponsor and each Insider
agree not to transfer, assign or sell any Private Placement Warrants or Class A
Common Stock underlying such warrants held by it, him or her, until 30 days
after the completion of a Business Combination.

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
transfers of the Founder Shares, Private Placement Warrants and shares of Class
A Common Stock underlying the Private Placement Warrants or the Founder Shares
and that are held by the Sponsor, any Insider or any of their permitted
transferees (that have complied with any applicable requirements of this
paragraph 7(c)) are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members of the Sponsor or their affiliates, or any affiliates of the Sponsor (b)
in the case of an individual, by gift to members of the individual’s immediate
family or to a trust, the beneficiary of which is a member of one of the
individual’s immediate family, an affiliate of such person or to a charitable
organization; (c) in the case of an individual, by virtue of laws of descent and
distribution upon death of the individual; (d) in the case of an individual,
pursuant to a qualified domestic relations order; (e) by virtue of the laws of
the state of Delaware or the Sponsor’s operating agreement upon dissolution of
the Sponsor; (f) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the shares were originally purchased; (g) in the event of the Company’s
liquidation prior to the completion of a Business Combination; (h) to any
“Permitted Transferee” as defined in the Forward Purchase Agreement; or (i) in
the event of completion of a liquidation, merger, stock exchange or other
similar transaction which results in all of the Company’s stockholders having
the right to exchange their shares of Common Stock for cash, securities or other
property subsequent to the completion of a Business Combination; provided,
however, that in the case of clauses (a) through (f) and (h), these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.

 

(d) The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement
Warrants are required to contribute back to the capital of the Company a portion
of any such securities to be cancelled by the Company or transfer any such
securities to third parties, the undersigned will contribute back to the capital
of the Company or transfer to such third parties, at no cost, a proportionate
number of Founder Shares or Private Placement Warrants, as applicable, pro rata
with the other holders of Founders' Shares or Private Placement Warrants, as
applicable.

 

8. Each Insider’s biographical information furnished to the Company and the
Representatives that is included in the Prospectus is true and accurate in all
respects and does not omit any material information with respect to such
Insider’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. Each Insider’s questionnaire furnished to
the Company and the Representatives including any such information that is
included in the Prospectus is true and accurate in all respects. Each Insider
represents and warrants that: such Insider is not subject to or a respondent in
any legal action for, any injunction, cease-and-desist order or order or
stipulation to desist or refrain from any act or practice relating to the
offering of securities in any jurisdiction; such Insider has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and such Insider is not currently a
defendant in any such criminal proceeding; and neither such Insider nor the
Sponsor has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 



 4 

 

 

9. (a) Except as disclosed in the Prospectus, neither the Sponsor nor any
affiliate of the Sponsor, nor any director or officer of the Company, shall
receive any finder’s fee, reimbursement, consulting fee, monies in respect of
any repayment of a loan or other compensation prior to, or in connection with
any services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is).
However, such persons may receive the following payments, none of which will be
made from the proceeds held in the Trust Account prior to the completion of the
initial Business Combination: repayment of a loan of up to $300,000 made to the
Company by the Sponsor, pursuant to a Promissory Note dated October 18, 2017;
payment of an aggregate of $10,000 per month, to the Sponsor, for office space,
utilities, secretarial support and administrative services, pursuant to an
Administrative Services Agreement, dated August 9, 2018; reimbursement for any
reasonable out-of-pocket expenses related to identifying, investigating,
negotiating and consummating an initial Business Combination; and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or an affiliate of the Sponsor or certain of the
Company’s officers and directors to finance transaction costs in connection with
an intended initial Business Combination, provided, that, if the Company does
not consummate an initial Business Combination, a portion of the working capital
held outside the Trust Account may be used by the Company to repay such loaned
amounts so long as no proceeds from the Trust Account are used for such
repayment. Up to $1,500,000 of such loans may be convertible into warrants at a
price of $1.50 per warrant at the option of the lender. Such warrants shall be
identical to the Private Placement Warrants, including as to exercise price,
exercisability and exercise period.

 

10. The Sponsor and each insider has full right and power, without violating any
agreement to which it, he, or she is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and each Insider hereby
consents to being named in the Prospectus as an officer and/or director of the
Company, as applicable.

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Founder Shares” shall mean the shares of the Class B Common Stock of the
Company held by the Sponsor, the Company’s independent directors and any other
holder prior to the consummation of the Public Offering; (iii) “Private
Placement Warrants ” shall mean the warrants to purchase 8,400,000 shares of
Class A Common Stock (or 9,360,000 shares of Class A Common Stock if the
Underwriters’ over-allotment option in connection with the Public Offering is
exercised in full), that the Sponsor has agreed to purchase for an aggregate
purchase price of approximately $12,600,000 (or approximately $14,040,000 if the
Underwriters’ over-allotment option in connection with the Public Offering is
exercised in full), or $1.50 per warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (iv) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (v) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and (vi) “Forward
Purchase Agreement” shall mean that certain Forward Purchase Agreement, dated as
of August 9, 2018, by and between the Company and Apollo Natural Resources
Partners II, L.P.

 



 5 

 

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, each Insider and each of their respective successors, heirs and
assigns and permitted transferees.

 

14. In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company's initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust), subject to any
existing or future fiduciary or contractual obligations the undersigned might
have.

 

15. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

16. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

17. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up or (ii) the liquidation of the Company; provided, however, that
this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by October 31, 2018, provided further
that paragraph 4 of this Letter Agreement shall survive such liquidation.

 

[Signature page follows]

 

 6 

 

  

 Sincerely,     SPARTAN ENERGY ACQUISITION SPONSOR LLC    By:/s/ Geoffrey Strong
Name:Geoffrey Strong Title:Chief Executive Officer

  

  /s/ Geoffrey Strong   Geoffrey Strong       /s/ Gregory Beard   Gregory Beard
      /s/ James Crossen   James Crossen       /s/ Robert C. Reeves   Robert C.
Reeves       /s/ John M. Stice   John M. Stice



 

Acknowledged and Agreed:

 

SPARTAN ENERGY ACQUISITION CORP.

 

By:/s/ Geoffrey Strong   Name:Geoffrey Strong   Title:Chief Executive Officer  



 

 

 [Signature Page to Letter Agreement]

 

 

 

 



 

